DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 15 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of monitoring the operation of at least one work machine comprising: operating at least one surveying device to measure a surface profile of a terrain of a worksite and generate actual surface profile data indicative of the surface profile; operating at least one work machine to move along a route over the terrain in accordance with at least one actual operating parameter and generating actual machine operational data indicative of the at least one actual operating parameter; operating a navigation system to determine the route and generate actual route data indicative of the route; and operating a processing unit to process the actual route data, actual machine operational data and actual surface profile data to generate monitored operating condition data indicative of at least one monitored operating condition of the at least one work machine moving along the route in accordance with the at least one actual operating parameter.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A system for monitoring at least one work machine 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 13, A method of monitoring the operation of at least one work machine comprising: operating at least one surveying device to measure a surface profile of a terrain of a worksite and generate actual surface profile data indicative of the surface profile; receiving route data indicative of a route of at least one work machine moving over the terrain; receiving simulated machine operational data indicative of at least one simulated operating parameter of the at least one work machine whilst moving along the route, processing the route data, simulated machine operational data and actual surface profile data to generate monitored operating condition data indicative of at least one monitored operating condition of the at least one work machine moving along the route in accordance with the at least one simulated operating parameter.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A method of monitoring the operation of at least one work machine comprising: operating at least one surveying device to measure a surface profile of a terrain of a worksite and generate actual surface profile data indicative of the surface profile; receiving route data indicative of a route of at least one work machine moving over the terrain; receiving machine operational data indicative of at, least one simulated operating parameter of the at least one work machine whilst moving along the route, processing the route data, machine operational data and actual surface profile data to generate simulated monitored operating condition data indicative of at least one monitored operating condition of the at least one work machine moving along the route in accordance with the at least one operating parameter, the simulated monitored operating condition data being determined based upon a machine model [[and/]]or simulation algorithm; operating at least one work machine to move along the route over the terrain in accordance with at least one actual operating parameter and generating actual machine operational data indicative of the at least one actual operating parameter; operating at least one sensor to generate actual monitored operating condition data indicative of the at least one monitored operating condition as the at least one work machine moves along the route in accordance with the at least one actual operating parameter; and processing the actual monitored operating condition data and simulated monitored operating condition data and updating the machine model [[and/]]or simulation algorithm based upon the actual monitored operating condition data and simulated monitored operating condition data.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TYLER D PAIGE/Examiner, Art Unit 3661